DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/21 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 103
1.    Applicants argue:
	“I. Chang does not disclose “creating pressure, volume, and temperature curves for the desired flow rate profile of the injection material at the virtual sensor locations based on data captured by the virtual sensors at the virtual sensor locations during the simulated injection.”

The Office action at p. 7 points to Fig. 9 of Chang as the claimed pressure, volume,
and temperature curves created based on data captured by virtual sensors at virtual sensor
locations during a simulated injection. Fig. 9 “is a chart showing the variation of the molding
material 16 on the specific volume (density) with respect to the pressure and the
temperature.” Chang at [0063]. The Office action at p. 8 posits that “the injection molding of
the material is being simulated, which demonstrates that the sensors are virtual.”
However, Applicant respectfully disagrees with the assertion that Fig. 9 illustrates
data captured by virtual sensors during a simulation. While Chang generally discusses
simulations elsewhere in the specification, Chang does not refer to a simulation with
reference to Fig. 9. Rather, it appears that pressure and temperature are measured
parameters, where specific volume is calculated from pressure and temperature. With

This interpretation of Chang is further supported by the Office action’s acknowledgement at p. 9 that Chang does not disclose “identifying virtual sensor locations in the computer model of the mold that correspond to physical sensor locations where physical sensors are located in a physical mold,” and “placing virtual sensors in the computer model at the virtual sensor locations.” If Chang does not disclose such virtual sensor locations, then the curves illustrated in Fig. 9 cannot correspond to data captured by virtual sensors at virtual sensor locations. At best, the curves illustrated in Fig. 9 is based on data captured by physical sensors, such as the physical sensors described by Chang at [0048].
Chang therefore does not disclose creating pressure, volume, and temperature
curves at the virtual sensor locations based on data captured by virtual sensors at virtual
sensor locations during a simulated injection.” (Remarks: pages 10-11)
2.    Examiner Response:
	The examiner respectfully disagrees.  The applicant argues that in paragraph [0063] and Fig. 9 of the Chang et al. reference does not refer to a simulation or virtual sensors and that paragraph [0063] and Fig. 9 appears to teach physical sensors.  The applicant also argues that Fig. 9 is referring back to Figs. 1-2, where physical sensors are being used.  The examiner notes that paragraph [0063] of the Chang et al. reference does not mention that the data being displayed in Fig. 9 is from a simulation, nor does it state that the data in Fig. 9 is from physical sensors.  However, paragraph [0063] mentions showing the variation of the molding material on a specific volume with respect to the pressure and temperature.  In paragraph [0056] of the Chang et al. reference it goes into detail of step 305 of the simulation method, shown in Fig. 4.  It explains how at least on flow parameter of the molding material in the barrel is generated by a volume variation of the molding material in the barrel.  With this occurring within the simulation step, demonstrates that the variation of the molding material on a specific volume with respect to the pressure and temperature, as shown in Fig. 9 of the Chang et al. reference, is based on a simulation.

3.    Examiner Response:
The Applicant’s arguments on pages 11-13 with respect to the limitations of claim 1 that states “identifying virtual sensor locations in the computer model of the mold that correspond to physical sensor locations where physical sensors are located in a physical mold” and “placing virtual sensors in the computer model at the virtual sensor locations” have been considered but are moot because the arguments do not apply to the current rejection.

4.    Examiner Response:
The Applicant’s arguments on pages 13-15 with respect to the limitation of claim 1 that states “controlling the physical flow rate when the monitored pressure, volume, or temperature of the injection material deviates from the pressure, volume, and temperature curves created based on the data captured by the virtual sensors” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Objections
5.	Claims 22 and 23 are objected to because of the following informalities:  In claim 22 the claim language appears to contain a grammatical error.  The letter “a” should be place before the phrase “machine learning database”.  Appropriate correction is required.
In claim 23 the claim language appears to contain a grammatical error.  The letter “a” should be place before the phrase “deep learning database”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Effect of Cooling Rate and Mold Counter Pressure on the Crystallinity and Foaming Control in Microcellular Injection Molded Polypropylene Parts, written by Cousineau in view of Chang et al. (U.S PGPub 2014/0200710) (from IDS dated 12/10/18) in further view of Wright et al. (U.S. PGPub 20120253095) in further view of Mensler et al. (U.S. PGPub 2018/0117816).

Examiner’s note:  For the limitation of creating pressure, volume, and temperature curves, etc., the examiner considers the Chang et al. reference as teaching this limitation.  In paragraph [0063] of the Chang et al. reference it does not state that the data being displayed in Fig. 9 is from a simulation, nor does it state that the data in Fig. 9 is from physical sensors.  However, paragraph [0063] mentions showing the variation of the molding material on a specific volume with respect to the pressure and temperature.  In paragraph [0056] of the Chang et al. reference it goes into detail of step 305 of the simulation method, shown in Fig. 4.  Paragraph [0056] of the Chang et al. reference explains how at least on flow parameter of the molding material in the barrel is generated by a volume variation of the molding material in the barrel.  

With respect to claim 1, Cousineau discloses “building a computer model of a mold for the object, wherein the step of building the computer model of the mold includes inputting parameters related to the object and the mold” as [Cousineau (Pg. 25, Injection Machine, 1st st paragraph, “The second case study is focused on modifying, etc.”, Fig. 15, Pg. 75, Table 13)];
“identifying virtual sensor locations in the computer model of the mold that correspond to physical sensor locations where physical sensors are located in a physical mold” as [Cousineau (Pgs. 36-37, Simulation Stage, 1st paragraph, “The main purpose of the experiment is to get a better, etc.”, Pg. 38, Simulation Data, 1st paragraph, “The simulation was performed in Moldex3D, etc.”)];
“placing virtual sensors in the computer model at the virtual sensor locations” as [Cousineau (Pg. 38, Simulation Data, 1st paragraph, “The simulation was performed in Moldex3D, etc.”)];
“inputting parameters related to an injection material and an injection machine” as [Cousineau (Pg. 32, Experimental Stage, 1st paragraph, “For the experimental stage, the first thing was to prepare the injection material, etc.”, Pgs. 36-37, Simulation Stage, 1st paragraph, “The main purpose of the experiment is to get a better, etc.”)] Examiner’s interpretation: The simulation was designed to replicate the physical experiment, where the physical experiment included machine parameters and parameters of the injection material;
“creating a simulated injection by simulating flow of the injection material into the computer model of the mold” as [Cousineau (Pgs. 36-37, Simulation Stage, 1st paragraph, “The main purpose of the experiment is to get a better, etc.”, Fig. 23)] Examiner’s interpretation: The simulation was designed to replicate the physical experiment.  Fig. 23 of the Cousineau reference shows the material being injected in the Experimental stage schematic;
st paragraph, “In order to view the cooling rate and counter pressure, etc.”, Figs. 17 and 18)];
“wherein the physical mold has physical sensors at the physical sensor locations” as [Cousineau (Pg. 28, Pressure and Temperature Sensors, 1st paragraph, “In order to view the cooling rate and counter pressure, etc.”, Figs. 17 and 18)];
“monitoring pressure and temperature of the injection material by the physical sensors” as [Cousineau (Pg. 28, Pressure and Temperature Sensors, 1st paragraph, “In order to view the cooling rate and counter pressure, etc.”, Pg. 29, Injection Materials, 1st paragraph, “The Injection material used for evaluation, etc.”)];
While Cousineau teaches creating a simulated injection by simulating the flow of the injection material into the computer model of the mold and monitoring the pressure and temperature of the injection material, Cousineau does not explicitly disclose “determining a desired flow rate profile of the injection material during the simulated injection; creating pressure, volume, and temperature curves for the desired flow rate profile of the injection material at the virtual sensor locations based on data captured by the virtual sensors at the virtual sensor locations during the simulated injection”
Chang et al. discloses “determining a desired flow rate profile of the injection material during the simulated injection” as [Chang et al. (paragraph [0070], paragraph [0072])] Examiner’s interpretation: The boundary conditions (flow velocity) of the mesh are set that take into consideration the at least one flow parameter of the molding material;
“creating pressure, volume, and temperature curves for the desired flow rate profile of the injection material at the virtual sensor locations based on data captured by the virtual sensors at Examiner’s interpretation: In paragraph [0063] of the Chang et al. reference it mentions showing the variation of the molding material on a specific volume with respect to the pressure and temperature.  In paragraph [0056] of the Chang et al. reference it goes into detail of step 305 of the simulation method, shown in Fig. 4.  It explains how at least on flow parameter of the molding material in the barrel is generated by a volume variation of the molding material in the barrel.  With this occurring within the simulation step, demonstrates that the variation of the molding material on a specific volume with respect to the pressure and temperature as shown in Fig. 9 of the Chang et al. reference is based on a simulation;
Cousineau and Chang et al. are analogous art because they are from the same field endeavor of analyzing the mold of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau of creating a simulated injection by simulating the flow of the injection material into the computer model of the mold and monitoring the pressure and temperature of the injection material by incorporating determining a desired flow rate profile of the injection material during the simulated injection; creating pressure, volume, and temperature curves for the desired flow rate profile of the injection material at the virtual sensor locations based on data captured by the virtual sensors at the virtual sensor locations during the simulated injection as taught by Chang et al. for the purpose of generating a plurality of molding conditions by simulating a molding process.
The motivation for doing so would have been because Chang et al. teaches that by generating a plurality of molding conditions by simulating a molding process, the ability to set molding conditions in a molding machine, where a large setting time and a large number of trial 
While the combination of Cousineau and Chang et al. teaches building a computer model of a mold of an object, Cousineau and Chang et al. do not explicitly disclose “A method of modelling and then physically forming an object; injecting the injection material into the physical mold at a physical flow rate corresponding to the desired flow rate profile”
Wright et al. discloses “A method of modelling and then physically forming an object” as [Wright et al. (paragraph [0041])];
“injecting the injection material into the physical mold at a physical flow rate corresponding to the desired flow rate profile” as [Wright et al. (paragraph [0023])];
Cousineau, Chang et al. and Wright et al. are analogous art because they are from the same field endeavor of analyzing the mold of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau and Chang et al. of building a computer model of a mold of an object by incorporating a method of modelling and then physically forming an object; providing a physical mold corresponding to the computer model of the mold; injecting the injection material into the physical mold at a physical flow rate corresponding to the desired flow rate profile as taught by Wright et al. for the purpose of providing radiation therapy to cancer patients.
The motivation for doing so would have been because Wright et al. teaches that by providing a physical mold corresponding to the computer model of the mold, it allows the physical molds to be used with a radiation therapy machine at the clinic to treat a particular patient (Wright et al. (paragraph [0039]).

Mensler et al. discloses “monitoring volume of the injection material by the physical sensors” as [Mensler et al. (paragraph [0096)];
“controlling the physical flow rate when the monitored pressure, volume, or temperature of the injection material deviates from the pressure, volume, and temperature curves created based on the data captured by the virtual sensors” as [Mensler et al. (paragraph [0096)];
Cousineau, Chang et al., Wright et al. and Mensler et al. are analogous art because they are from the same field endeavor of analyzing the mold of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau, Chang et al. and Wright et al. of monitoring pressure and temperature of the injection material by the physical sensors and creating pressure, volume, and temperature curves for the desired flow rate profile of the injection material at the virtual sensor locations by incorporating monitoring volume of the injection material by the physical sensors; controlling the physical flow rate when the monitored pressure, volume, or temperature of the injection material deviates from the pressure, volume, and temperature curves created based on the data captured by the virtual sensors as taught by 
The motivation for doing so would have been because Mensler et al. teaches that by determining a number of process parameter values inside an injection mold during an injection molding process, the ability to change injection molding machines and still use the of process parameter values again to optimize the injection molding procedure, can be accomplished (Mensler et al. (paragraph [0002] – [0004]).

With respect to claim 2, the combination of Cousineau, Chang et al., Wright et al. and Mensler et al. discloses the method of claim 1 above, and Mensler et al. further discloses “wherein the step of inputting parameters related to the object includes inputting at least one of a nominal wall thickness, an object geometry, and a surface finish” as [Mensler et al. (paragraph [0134])];

With respect to claim 3, the combination of Cousineau, Chang et al., Wright et al. and Mensler et al. discloses the method of claim 1 above, and Cousineau further discloses “wherein the step of inputting parameters related to the mold includes inputting at least one of a mold material and cooling assumptions” as [Cousineau (Pgs. 29-30, Injection Materials, 1st paragraph, “The Injection material used for evaluation, etc.”, Pgs. 38-39, Simulation Data, 1st paragraph, “The simulation was performed in Moldex3D, etc.”, Fig. 29)];

With respect to claim 4, the combination of Cousineau, Chang et al., Wright et al. and Mensler et al. discloses the method of claim 1 above, and Cousineau further discloses “wherein st paragraph, “The Injection material used for evaluation, etc.”, Table 5 Material properties for P20 steel)];

With respect to claim 6, the combination of Cousineau, Chang et al., Wright et al. and Mensler et al. discloses the method of claim 1 above, and Cousineau further discloses “wherein the step of identifying the virtual sensor locations includes identifying a first location at a nozzle and a second location at an end of a fill location” as [Cousineau (Pg. 28, Pressure and Temperature Sensors, 1st paragraph, “In order to view the cooling rate and counter pressure, etc.”, Pg. 38, Simulation Data, 1st paragraph, “The simulation was performed in Moldex3D, etc.”, Fig. 13)] Examiner’s interpretation: The sensor locations were built within the mold to capture the real time temperature and pressure data during the filling and cooling stages.  The examiner considers the filling stages to include an end of a fill location, since the filling stages would include the end fill location;

With respect to claim 7, the combination of Cousineau, Chang et al., Wright et al. and Mensler et al. discloses the method of claim 1 above, and Chang et al. further discloses “wherein the step of creating pressure, volume, and temperature curves includes reading the pressure, volume, and temperature curves at run time and adjusting the pressure, volume, and temperature curves” as [Chang et al. (paragraph [0063], Fig. 9)];

With respect to claim 8, the combination of Cousineau, Chang et al., Wright et al. and Mensler et al. discloses the method of claim 1 above, and Chang et al. further discloses “wherein the step of creating pressure, volume, and temperature curves includes performing finite element analysis calculations, and creating pre-calculated curves” as [Chang et al. (paragraph [0055])];

With respect to claim 10, Cousineau discloses “A method of molding” as [Cousineau (Pgs. 24-25, Experiment Overview, 1st paragraph “In order to prove that modifying the cooling rate, etc.”)];
“the virtual sensors placed at the virtual sensor locations in the computer model corresponding to the physical sensor locations of the physical mold” as [Cousineau (Pgs. 36-37, Simulation Stage, 1st paragraph, “The main purpose of the experiment is to get a better, etc.”, Pg. 38, Simulation Data, 1st paragraph, “The simulation was performed in Moldex3D, etc.”)];
“monitoring pressure and temperature of the injection material by the physical sensors” as [Cousineau (Pg. 28, Pressure and Temperature Sensors, 1st paragraph, “In order to view the cooling rate and counter pressure, etc.”, Pg. 29, Injection Materials, 1st paragraph, “The Injection material used for evaluation, etc.”)];
While Cousineau teaches monitoring the pressure and temperature of the injection material, Cousineau does not explicitly disclose “providing pressure, volume, and temperature curves for a desired flow rate profile of an injection material at virtual sensor locations, the pressure, volume, and temperature curves calculated based on data captured by virtual sensors during a simulated injection of injection material into a computer model of the physical mold”
Chang et al. discloses “providing pressure, volume, and temperature curves for a desired flow rate profile of an injection material at virtual sensor locations, the pressure, volume, and Examiner’s interpretation: In paragraph [0063] of the Chang et al. reference it mentions showing the variation of the molding material on a specific volume with respect to the pressure and temperature.  In paragraph [0056] of the Chang et al. reference it goes into detail of step 305 of the simulation method, shown in Fig. 4.  It explains how at least on flow parameter of the molding material in the barrel is generated by a volume variation of the molding material in the barrel.  With this occurring within the simulation step, demonstrates that the variation of the molding material on a specific volume with respect to the pressure and temperature as shown in Fig. 9 of the Chang et al. reference is based on a simulation;
Cousineau and Chang et al. are analogous art because they are from the same field endeavor of analyzing the mold of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau of monitoring the pressure and temperature of the injection material by incorporating providing pressure, volume, and temperature curves for a desired flow rate profile of an injection material at virtual sensor locations, the pressure, volume, and temperature curves calculated based on data captured by virtual sensors during a simulated injection of injection material into a computer model of the physical mold as taught by Chang et al. for the purpose of generating a plurality of molding conditions by simulating a molding process.
The motivation for doing so would have been because Chang et al. teaches that by generating a plurality of molding conditions by simulating a molding process, the ability to set 
While the combination of Cousineau and Chang et al. teaches providing pressure, volume, and temperature curves for a desired flow rate profile of an injection material at virtual sensor locations, Cousineau and Chang et al. do not explicitly disclose “injecting the injection material into the physical mold at a physical flow rate corresponding to the desired flow rate profile”
Wright et al. discloses “injecting the injection material into the physical mold at a physical flow rate corresponding to the desired flow rate profile” as [Wright et al. (paragraph [0023])];
Cousineau, Chang et al. and Wright et al. are analogous art because they are from the same field endeavor of analyzing the mold of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau and Chang et al. of providing pressure, volume, and temperature curves for a desired flow rate profile of an injection material at virtual sensor locations by incorporating injecting the injection material into the physical mold at a physical flow rate corresponding to the desired flow rate profile as taught by Wright et al. for the purpose of providing radiation therapy to cancer patients.
The motivation for doing so would have been because Wright et al. teaches that by providing a physical mold corresponding to the computer model of the mold, it allows the physical molds to be used with a radiation therapy machine at the clinic to treat a particular patient (Wright et al. (paragraph [0039]).

Mensler et al. discloses “monitoring volume of the injection material by the physical sensors” as [Mensler et al. (paragraph [0096)];
“controlling the physical flow rate when the monitored pressure, volume, or temperature of the injection material deviates from the pressure, volume, and temperature curves created based on the data captured by the virtual sensors” as [Mensler et al. (paragraph [0096)];
Cousineau, Chang et al., Wright et al. and Mensler et al. are analogous art because they are from the same field endeavor of analyzing the mold of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau, Chang et al. and Wright et al. of monitoring pressure and temperature of the injection material by the physical sensors and creating pressure, volume, and temperature curves for the desired flow rate profile of the injection material at the virtual sensor locations by incorporating monitoring volume of the injection material by the physical sensors; controlling the physical flow rate when the monitored pressure, volume, or temperature of the injection material deviates from the pressure, volume, and temperature curves created based on the data captured by the virtual sensors as taught by 
The motivation for doing so would have been because Mensler et al. teaches that by determining a number of process parameter values inside an injection mold during an injection molding process, the ability to change injection molding machines and still use the of process parameter values again to optimize the injection molding procedure, can be accomplished (Mensler et al. (paragraph [0002] – [0004]).

With respect to claim 14, the combination of Cousineau, Chang et al., Wright et al. and Mensler et al. discloses the method of claim 10 above, and Cousineau further discloses “wherein the step of controlling the physical flow rate includes adjusting at least one of a pressure, a screw velocity, and a temperature” as [Cousineau (Pg. 53, Sensor and Simulation, 1st paragraph, “The first set of data to discuss is the sensor, etc.”)];

7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Effect of Cooling Rate and Mold Counter Pressure on the Crystallinity and Foaming Control in Microcellular Injection Molded Polypropylene Parts, written by Cousineau, Chang et al. (U.S PGPub 2014/0200710) (from IDS dated 12/10/18), Wright et al. (U.S. PGPub 20120253095), Mensler et al. (U.S. PGPub 2018/0117816) in view of Altonen et al. (U.S. Patent 8,980,146).

With respect to claim 5, the combination of Cousineau, Chang et al., Wright et al. and Mensler et al. discloses the method of claim 1 above.

Altonen et al. discloses “wherein the step of inputting parameters related to the injection machine includes inputting at least one of a pressure range and a temperature range” as [Altonen et al. (Col. 14 lines 19-28, “Manufactureers of such thermoplastic materials, etc.”)];
Cousineau, Chang et al., Wright et al., Mensler et al. and Altonen et al. are analogous art because they are from the same field endeavor of analyzing mold material through an injection mold process.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau, Chang et al., Wright et al. and Mensler et al. of determining pressure and temperature during the filling and cooling stages by incorporating wherein the step of inputting parameters related to the injection machine includes inputting at least one of a pressure range and a temperature range as taught by Altonen et al. for the purpose of adjusting operating parameters of the injection machine during an injection molding run to account for the changes of the injection material.
The motivation for doing so would have been because Altonen et al. teaches that by adjusting operating parameters of the injection machine during an injection molding run, the ability to produce quality parts that are not removed during quality-control inspections can be accomplished (Altonen et al. (Col. 4 lines 21-26, “Conventional injection molding, etc.”, Col. 5 lines 28-36, “Embodiments of the present invention, etc.”).
8.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Effect of Cooling Rate and Mold Counter Pressure on the Crystallinity and Foaming Control in Microcellular Injection Molded Polypropylene Parts, written by Cousineau, Chang et al. (U.S PGPub 2014/0200710) (from IDS dated 12/10/18), Wright et al. (U.S. PGPub 20120253095), Mensler et al. (U.S. PGPub 2018/0117816) in view of online reference PVT Properties of Polymers for Injection Molding, written by Wang (from IDS dated 9/24/20).

With respect to claim 9, the combination of Cousineau, Chang et al., Wright et al. and Mensler et al. discloses the method of claim 8 above.
While the combination of Cousineau, Chang et al., Wright et al. and Mensler et al. teaches performing finite element analysis calculations to create pressure, volume, and temperature curves, Cousineau, Chang et al., Wright et al. and Mensler et al. do not explicitly disclose “reading information from the physical sensors and using the pre-calculated curves to determine a feed-forward profile for controlling melt by pressure, screw velocity, or a combination profile”
Wang discloses “reading information from the physical sensors and using the pre-calculated curves to determine a feed-forward profile for controlling melt by pressure, screw velocity, or a combination profile.” as [Wang (Pg. 23, sec. 4.3.1, Description of injection molding process with PVT diagram, 1st paragraph, “Injection molding is a cyclic, etc.”, Fig. 22b)] Examiner’s interpretation: The examiner notes that the phrase “feed-forward profile” is not defined within the claims.  The examiner considers the cavity pressure profile to be the feed-forward profile, since the cavity pressure signal beings a Point B, where the melt plastics touch the pressure sensor and the pressure increases steadily as the filling proceeds;

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau, Chang et al., Wright et al. and Mensler et al. of performing finite element analysis calculations to create pressure, volume, and temperature curves by incorporating reading information from the physical sensors and using the pre-calculated curves to determine a feed-forward profile for controlling melt by pressure, screw velocity, or a combination profile as taught by Wang for the purpose of determining different measurements of polymer PVT properties and PVT data for injection molding.
The motivation for doing so would have been because Wang teaches that by determining different measurements of polymer PVT properties and PVT data for injection molding, the ability to get accurate PVT data for more accurate predictions, evaluations optimizations can be accomplished (Wang (Pg. 4, 2nd paragraph, “This chapter is an introduction, etc.”, Pg. 5 Summaries, 1st – 2nd paragraph, “This chapter provided an introduction to different measurements, etc.”).

9.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Effect of Cooling Rate and Mold Counter Pressure on the Crystallinity and Foaming Control in Microcellular Injection Molded Polypropylene Parts, written by Cousineau, Chang et al. (U.S PGPub 2014/0200710) (from IDS dated 12/10/18), Wright et al. (U.S. PGPub 20120253095), Mensler et al. (U.S. PGPub 2018/0117816) in view of online reference Katsu et al. (JP 2004-195787).

With respect to claim 11, the combination of Cousineau, Chang et al., Wright et al. and Mensler et al. discloses the method of claim 10 above.
While the combination of Cousineau, Chang et al., Wright et al. and Mensler et al. teaches performing a finite element analysis (FEA), Cousineau, Chang et al., Wright et al. and Mensler et al. do not explicitly disclose “wherein the pressure, volume, and temperature curves are created by performing finite element analysis (“FEA”) calculations”
Katsu et al. discloses “wherein the pressure, volume, and temperature curves are created by performing finite element analysis (“FEA”) calculations” as [Katsu et al. (paragraph [0026], paragraph [0028])];
Cousineau, Chang et al., Wright et al., Mensler et al. and Katsu et al. are analogous art because they are from the same field endeavor of analyzing the process of molding.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau, Chang et al., Wright et al. and Mensler et al. of performing finite element analysis (“FEA”) calculations on a simulation domain by incorporating wherein the pressure, volume, and temperature curves are created by performing finite element analysis (“FEA”) calculations as taught by Katsu et al. for the purpose of controlling compression pressure and optimizing compression cooling time.
The motivation for doing so would have been because Katsu et al. teaches that by controlling compression pressure and optimizing compression cooling time, the ability to minimize the residual strain of a molded product generated in a compression cooling process of injection compression molding can be accomplished (Katsu et al. (paragraph [0012] – [0014]).

10.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable online reference Effect of Cooling Rate and Mold Counter Pressure on the Crystallinity and Foaming Control in Microcellular Injection Molded Polypropylene Parts, written by Cousineau, Chang et al. (U.S PGPub 2014/0200710) (from IDS dated 12/10/18), Wright et al. (U.S. PGPub 20120253095), Mensler et al. (U.S. PGPub 2018/0117816), online reference Katsu et al. (JP 2004-195787) in view of online reference PVT Properties of Polymers for Injection Molding, written by Wang (from IDS dated 9/24/20).

With respect to claim 12, the combination of Cousineau, Chang et al., Wright et al., Mensler et al. and Katsu et al. discloses the method of claim 11 above.
While the combination of Cousineau, Chang et al., Wright et al., Mensler et al. and Katsu et al. teaches performing finite element analysis (“FEA”) analysis, Cousineau, Chang et al., Wright et al., Mensler et al. and Katsu et al. do not explicitly disclose “wherein the FEA calculations are performed on an FEA model of the physical mold, the FEA model corresponding to the computer model”
Wang discloses “wherein the FEA calculations are performed on an FEA model of the physical mold, the FEA model corresponding to the computer model.” as [Wang (Pg. 19, sec. 4.2.1 Numerical simulation process with PVT data, 1st paragraph, “The PVT relationships of polymers, etc.”)];
Cousineau, Chang et al., Wright et al., Mensler et al., Katsu et al.and Wang are analogous art because they are from the same field endeavor of analyzing mold through a computer model.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau, Chang et al., Wright et al., 
The motivation for doing so would have been because Wang teaches that by determining different measurements of polymer PVT properties and PVT data for injection molding, the ability to get accurate PVT data for more accurate predictions, evaluations optimizations can be accomplished (Wang (Pg. 4, 2nd paragraph, “This chapter is an introduction, etc.”, Pg. 5 Summaries, 1st – 2nd paragraph, “This chapter provided an introduction to different measurements, etc.”).

11.	Claims 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Effect of Cooling Rate and Mold Counter Pressure on the Crystallinity and Foaming Control in Microcellular Injection Molded Polypropylene Parts, written by Cousineau in view of Wright et al. (U.S. PGPub 20120253095) in further view of Mensler et al. (U.S. PGPub 2018/0117816).

Examiner’s note: The examiner considers there to be an injection nozzle that injects material into a cavity, since in Fig. 8 of the Cousineau reference, it shows the mold cavity being filled with plastic.  In Fig. 13 of the Cousineau reference, it shows an SCF injector 1 and SCF injector 2.

With respect to claim 15, Cousineau discloses “A system” as [Cousineau (Pgs. 25-27, Injection Machine, 1st paragraph, “The major equipment used for the experiment, etc.”, Fig. 13)];
“a cavity” as [Cousineau (Pgs. 19-20, Counter Pressure in MCP Injection Molding, 1st paragraph, “One method that has been explored to control, etc.”)];
“an injection nozzle configured to inject material into the cavity” as [Cousineau (Pg. 20, Fig. 8, Pg. 27, Fig. 13)] Examiner’s interpretation: As shown in Figs. 8 and 13 of the Cousineau reference, a material is being injected, which demonstrates that there is an injection nozzle;
“a plurality of sensors at physical sensor locations, wherein each of the plurality of sensors is configured to sense a pressure and temperature of the material at one of the physical sensor locations” as [Cousineau (Pg. 28, Pressure and Temperature Sensors, 1st paragraph, “In order to view the cooling rate and counter pressure, etc.”, Pg. 29, Injection Materials, 1st paragraph, “The Injection material used for evaluation, etc.”, Figs. 17 and 18)];
“wherein the controller is configured to receive information from the plurality of sensors related to the pressure, volume, and temperature of the material” as [Cousineau (Pg. 28, Pressure and Temperature Sensors, 1st paragraph, “In order to view the cooling rate and counter pressure, etc.”, Pg. 29, Injection Materials, 1st paragraph, “The Injection material used for evaluation, etc.”)];
“and compare the received information to pressure, volume and temperature curves” as [Cousineau (Pgs. 36-37, Simulation Stage, 1st paragraph, “The main purpose of the experiment is to get, etc.”, Pgs. 53-54, Sensor and Simulation, “The first set of data to discuss is the sensor results, etc.”, Table 10)];
st paragraph, “The main purpose of the experiment is to get a better, etc.”, Pg. 38, Simulation Data, 1st paragraph, “The simulation was performed in Moldex3D, etc.”)];
While Cousineau teaches having an injection nozzle configured to inject material into the cavity, Cousineau does not explicitly disclose “a controller configured to control a flow rate of the injection of material into the cavity”
Wright et al. discloses “a controller configured to control a flow rate of the injection of material into the cavity” as [Wright et al. (paragraph [0023])];
Cousineau and Wright et al. are analogous art because they are from the same field endeavor of analyzing the mold of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau of having an injection nozzle configured to inject material into the cavity by incorporating a controller configured to control a flow rate of the injection of material into the cavity as taught by Wright et al. for the purpose of providing radiation therapy to cancer patients.
The motivation for doing so would have been because Wright et al. teaches that by providing a physical mold corresponding to the computer model of the mold, it allows the physical molds to be used with a radiation therapy machine at the clinic to treat a particular patient (Wright et al. (paragraph [0039]).
While the combination of Cousineau and Wright et al. teaches having a plurality of sensors at physical sensor locations, wherein each of the plurality of sensors is configured to sense a pressure and temperature of the material at one of the physical sensor locations, 
Mensler et al. discloses “wherein each of the plurality of sensors is configured to sense volume of the material at one of the physical sensor locations” as [Mensler et al. (paragraph [0095] - [0096)];
“the pressure, volume, and temperature curves calculated based on data captured by virtual sensors during a simulated injection of injection material into a computer model of a physical mold including the cavity” as [Mensler et al. (paragraph [0096)];
“wherein the controller is configured to control the flow rate when the pressure, volume, or temperature of the injection material deviates from the pressure, volume, and temperature curves” as [Mensler et al. (paragraph [0096)];
Cousineau, Wright et al. and Mensler et al. are analogous art because they are from the same field endeavor of analyzing the mold of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau and Wright et al. of having a plurality of sensors at physical sensor locations, wherein each of the plurality of sensors is configured to sense a pressure and temperature of the material at one of the physical sensor locations by incorporating wherein each of the plurality of sensors is configured to sense volume 
The motivation for doing so would have been because Mensler et al. teaches that by determining a number of process parameter values inside an injection mold during an injection molding process, the ability to change injection molding machines and still use the of process parameter values again to optimize the injection molding procedure, can be accomplished (Mensler et al. (paragraph [0002] – [0004]).

With respect to claim 19, the combination of Cousineau, Wright et al. and Mensler et al. discloses the system of claim 15 above, and Cousineau further discloses “wherein the controller is configured to control at least one of a pressure, a screw velocity, and a temperature” as [Cousineau (Pg. 53, Sensor and Simulation, 1st paragraph, “The first set of data to discuss is the sensor, etc.”)];

With respect to claim 20, the combination of Cousineau, Wright et al. and Mensler et al. discloses the system of claim 15 above, and Cousineau further discloses “wherein the controller is configured to control material melt by pressure, screw velocity, or a combination profile” as [Cousineau (Pg. 1, Introduction, 1st paragraph, “Microcellular polymer (herein after referred to as st paragraph, “Supercritical fluids are fluids which have been pressurized, etc.”, Fig. 1)] Examiner’s interpretation: The examiner notes that the phrase “combination profile” is not defined within the claims.  The examiner considers the supercritical fluids (SCF) dissolving into the polymer melt before injection to be the combination profile, since the SCF is being combined with the polymer melt;

12.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Effect of Cooling Rate and Mold Counter Pressure on the Crystallinity and Foaming Control in Microcellular Injection Molded Polypropylene Parts, written by Cousineau, Wright et al. (U.S. PGPub 20120253095), Mensler et al. (U.S. PGPub 2018/0117816) in view of online reference Katsu et al. (JP 2004-195787).

With respect to claim 16, the combination of Cousineau, Wright et al. and Mensler et al. discloses the system of claim 15 above.
While the combination of Cousineau, Wright et al. and Mensler et al. teaches performing a finite element analysis (FEA), Cousineau, Wright et al. and Mensler et al. do not explicitly disclose “a processor configured to create the pressure, volume, and temperature curves through finite element analysis (“FEA”) calculations”
Katsu et al. discloses “a processor configured to create the pressure, volume, and temperature curves through finite element analysis (“FEA”) calculations.” as [Katsu et al. (paragraph [0026], paragraph [0028])];
Cousineau, Wright et al., Mensler et al. and Katsu et al. are analogous art because they are from the same field endeavor of analyzing the process of molding.

The motivation for doing so would have been because Katsu et al. teaches that by controlling compression pressure and optimizing compression cooling time, the ability to minimize the residual strain of a molded product generated in a compression cooling process of injection compression molding can be accomplished (Katsu et al. (paragraph [0012] – [0014]).

13.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Effect of Cooling Rate and Mold Counter Pressure on the Crystallinity and Foaming Control in Microcellular Injection Molded Polypropylene Parts, written by Cousineau, Wright et al. (U.S. PGPub 20120253095), Mensler et al. (U.S. PGPub 2018/0117816), online reference Katsu et al. (JP 2004-195787) in view of online reference PVT Properties of Polymers for Injection Molding, written by Wang (from IDS dated 9/24/20).

With respect to claim 17, the combination of Cousineau, Wright et al., Mensler et al.  and Katsu et al. discloses the system of claim 16 above.
While the combination of Cousineau, Wright et al., Mensler et al. and Katsu et al. teaches performing finite element analysis (“FEA”) analysis, Cousineau, Wright et al., Mensler et al.  and Katsu et al. do not explicitly disclose “wherein the processor configured is to perform the 
Wang discloses “wherein the processor configured is to perform the FEA calculations on an FEA model of the physical mold, the FEA model corresponding to the computer model.” as [Wang (Pg. 19, sec. 4.2.1 Numerical simulation process with PVT data, 1st paragraph, “The PVT relationships of polymers, etc.”)];
Cousineau, Wright et al., Mensler et al., Katsu et al. and Wang are analogous art because they are from the same field endeavor of analyzing mold through a computer model.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau, Wright et al., Mensler et al. and Katsu et al. of performing finite element analysis (“FEA”) analysis by incorporating wherein the processor configured is to perform the FEA calculations on an FEA model of the physical mold, the FEA model corresponding to the computer model as taught by Wang for the purpose of determining different measurements of polymer PVT properties and PVT data for injection molding.
The motivation for doing so would have been because Wang teaches that by determining different measurements of polymer PVT properties and PVT data for injection molding, the ability to get accurate PVT data for more accurate predictions, evaluations optimizations can be accomplished (Wang (Pg. 4, 2nd paragraph, “This chapter is an introduction, etc.”, Pg. 5 Summaries, 1st – 2nd paragraph, “This chapter provided an introduction to different measurements, etc.”).

14.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Effect of Cooling Rate and Mold Counter Pressure on the Crystallinity and Foaming Control in Microcellular Injection Molded Polypropylene Parts, written by Cousineau in view of Wright et al. (U.S. PGPub 20120253095) in further view of online reference PVT Properties of Polymers for Injection Molding, written by Wang (from IDS dated 9/24/20) in further view of online reference Katsu et al. (JP 2004-195787) in view of Mensler et al. (U.S. PGPub 2018/0117816).

Examiner’s note: For the prior art reference PVT Properties of Polymers for Injection Molding, written by Wang, the examiner notes that the numbering of the pages for this reference was done incorrectly.  The reference starts on page 1 and the second page is listed as page 4 instead of page 2.  The examiner has renumbered the pages in chronological order.

With respect to claim 21, Cousineau discloses “A system” as [Cousineau (Pgs. 25-27, Injection Machine, 1st paragraph, “The major equipment used for the experiment, etc.”, Fig. 13)];
“a cavity” as [Cousineau (Pgs. 19-20, Counter Pressure in MCP Injection Molding, 1st paragraph, “One method that has been explored to control, etc.”)];
“an injection nozzle configured to inject material into the cavity” as [Cousineau (Pg. 20, Fig. 8, Pg. 27, Fig. 13)] Examiner’s interpretation: As shown in Figs. 8 and 13 of the Cousineau reference, a material is being injected, which demonstrates that there is an injection nozzle;
“a plurality of physical sensors at physical sensor locations, wherein each of the plurality of physical sensors is configured to sense a pressure and temperature of the material at one of the physical sensor locations” as [Cousineau (Pg. 28, Pressure and Temperature Sensors, 1st st paragraph, “The Injection material used for evaluation, etc.”, Figs. 17 and 18)];
While Cousineau teaches having an injection nozzle configured to inject material into the cavity, Cousineau does not explicitly disclose “a controller configured to control a flow rate of the injection of material into the cavity”
Wright et al. discloses “a controller configured to control a flow rate of the injection of material into the cavity” as [Wright et al. (paragraph [0023])];
Cousineau and Wright et al. are analogous art because they are from the same field endeavor of analyzing the mold of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau of having an injection nozzle configured to inject material into the cavity by incorporating a controller configured to control a flow rate of the injection of material into the cavity as taught by Wright et al. for the purpose of providing radiation therapy to cancer patients.
The motivation for doing so would have been because Wright et al. teaches that by providing a physical mold corresponding to the computer model of the mold, it allows the physical molds to be used with a radiation therapy machine at the clinic to treat a particular patient (Wright et al. (paragraph [0039]).
While the combination of Cousineau and Wright et al. teaches having an injection nozzle configured to inject material into the cavity, Cousineau and Wright et al. do not explicitly disclose “a finite element analysis (“FEA”) processor configured to perform a simulation that includes simulating flow of the material into a computer model of a physical mold including the cavity, wherein: the FEA processor autonomously controls the simulation”
st – 2nd paragraph, “The PVT relationship of polymers are, etc.”)]; 
“wherein: the FEA processor autonomously controls the simulation” as [Wang (Pgs. 1-2, last paragraph, “Injection molding is the most common, etc.”)];
Cousineau, Wright et al. and Wang are analogous art because they are from the same field endeavor of analyzing mold through a computer model.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau and Wright et al. of having an injection nozzle configured to inject material into the cavity by incorporating a finite element analysis (“FEA”) processor configured to perform a simulation that includes simulating flow of the material into a computer model of a physical mold including the cavity, wherein: the FEA processor autonomously controls the simulation as taught by Wang for the purpose of determining different measurements of polymer PVT properties and PVT data for injection molding.
The motivation for doing so would have been because Wang teaches that by determining different measurements of polymer PVT properties and PVT data for injection molding, the ability to get accurate PVT data for more accurate predictions, evaluations optimizations can be accomplished (Wang (Pg. 4, 2nd paragraph, “This chapter is an introduction, etc.”, Pg. 5 Summaries, 1st – 2nd paragraph, “This chapter provided an introduction to different measurements, etc.”).

Katsu et al. discloses “the FEA processor creates pressure, volume, and temperature curves for a desired flow rate of the injection material at the physical sensor locations based on data captured by virtual sensors during the simulation, the virtual sensors placed at virtual sensor locations in the computer model corresponding to the physical sensor locations” as [Katsu et al. (paragraph [0026], paragraph [0028])];
Cousineau, Wright et al., Wang and Katsu et al. are analogous art because they are from the same field endeavor of analyzing the process of molding.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau, Wright et al. and Wang of having a FEA processor controlling a simulation of simulating the flow of a material into a computer model of a physical mold by incorporating the FEA processor creates pressure, volume, and temperature curves for a desired flow rate of the injection material at the physical sensor locations based on data captured by virtual sensors during the simulation, the virtual sensors placed at virtual sensor locations in the computer model corresponding to the physical sensor locations as taught by Katsu et al. for the purpose of controlling compression pressure and optimizing compression cooling time.

While the combination of Cousineau, Wright et al., Wang and Katsu et al. teaches having a plurality of sensors at physical sensor locations, wherein each of the plurality of sensors is configured to sense a pressure and temperature of the material at one of the physical sensor locations, Cousineau, Wright et al., Wang and Katsu et al. do not explicitly disclose “a plurality of physical sensors at physical sensor locations, wherein each of the plurality of physical sensors is configured to sense volume of the material at one of the physical sensor locations; and the controller controls the flow rate when pressure, volume, or temperature measured by the physical sensors deviates from the pressure, volume, and temperature curves created based on the data captured by the virtual sensors”
Mensler et al. discloses “a plurality of physical sensors at physical sensor locations, wherein each of the plurality of physical sensors is configured to sense volume of the material at one of the physical sensor locations” as [Mensler et al. (paragraph [0095] - [0096)];
“and the controller controls the flow rate when pressure, volume, or temperature measured by the physical sensors deviates from the pressure, volume, and temperature curves created based on the data captured by the virtual sensors” as [Mensler et al. (paragraph [0096)])];
Cousineau, Wright et al., Wang, Katsu et al. and Mensler et al. are analogous art because they are from the same field endeavor of analyzing the mold of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau, Wright et al., Wang and Katsu 
The motivation for doing so would have been because Mensler et al. teaches that by determining a number of process parameter values inside an injection mold during an injection molding process, the ability to change injection molding machines and still use the of process parameter values again to optimize the injection molding procedure, can be accomplished (Mensler et al. (paragraph [0002] – [0004]).

15.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Effect of Cooling Rate and Mold Counter Pressure on the Crystallinity and Foaming Control in Microcellular Injection Molded Polypropylene Parts, written by Cousineau, Wright et al. (U.S. PGPub 20120253095), online reference PVT Properties of Polymers for Injection Molding, written by Wang (from IDS dated 9/24/20), online reference Katsu et al. (JP 2004-195787), Mensler et al. (U.S. PGPub 2018/0117816) in view of online reference Application of Soft Computing for the Prediction of Warpage of Plastic Injection Molded Parts, written by Reddy et al.
With respect to claim 22, the combination of Cousineau, Wright et al., Wang, Katsu et al. and Mensler et al. teaches the system of claim 21 above.
While the combination of Cousineau, Wright et al., Wang, Katsu et al. and Mensler et al. teaches a FEA processor controlling a simulation of simulating the flow of a material into a computer model of a physical mold, Cousineau, Wright et al., Wang, Katsu et al. and Mensler et al. do not explicitly disclose “wherein the FEA processor controls the simulation using machine learning database.”
Reddy et al. discloses “wherein the FEA processor controls the simulation using machine learning database.” as [Reddy et al. (Abstract, Pg. 57, right col., 1st paragraph, “Finite element analyses of the elbow, etc.”)];
Cousineau, Wright et al., Wang, Katsu et al., Mensler et al. and Reddy et al. are analogous art because they are from the same field endeavor of analyzing injection molding of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau, Wright et al., Wang and Katsu et al. of having a FEA processor controlling a simulation of simulating the flow of a material into a computer model of a physical mold by incorporating wherein the FEA processor controls the simulation using machine learning database as taught by Reddy et al. for the purpose of developing an accurate warpage prediction model for plastic injection modeled parts.
The motivation for doing so would have been because Reddy et al. teaches that by developing an accurate warpage prediction model for plastic injection modeled parts, the ability to compare the results from the artificial neural networks and support vector machines to see if st paragraph, #1-6).

16.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Effect of Cooling Rate and Mold Counter Pressure on the Crystallinity and Foaming Control in Microcellular Injection Molded Polypropylene Parts, written by Cousineau, Wright et al. (U.S. PGPub 20120253095), online reference PVT Properties of Polymers for Injection Molding, written by Wang (from IDS dated 9/24/20), online reference Katsu et al. (JP 2004-195787), Mensler et al. (U.S. PGPub 2018/0117816) in view of online reference A Recurrent Neural Network for WARPAGE Prediction in Injection Molding, written by Alvarado-Iniesta et al.

Examiner’s note: The examiner notes that a recurrent neural network (RNN) of the Alvarado-Iniesta et al. reference is a deep learning algorithm, that is distinguished by its memory, where it takes information from prior inputs to influence the current input and output, see attachment of definition of a RNN.

With respect to claim 23, the combination of Cousineau, Wright et al., Wang, Katsu et al. and Mensler et al. teaches the system of claim 21 above.
While the combination of Cousineau, Wright et al., Wang, Katsu et al. and Mensler et al. teaches a FEA processor controlling a simulation of simulating the flow of a material into a computer model of a physical mold, Cousineau, Wright et al., Wang, Katsu et al. and Mensler et al. do not explicitly disclose “wherein the FEA processor controls the simulation using machine deep learning database.”
Examiner’s interpretation: The examiner notes that a recurrent neural network (RNN) is a deep learning algorithm.  The examiner considers the RNN to be the deep learning database, since the RNN takes in information from prior inputs to influence the current input and output, see attachment of definition of a RNN;
Cousineau, Wright et al., Wang, Katsu et al., Mensler et al. and Alvarado-Iniesta et al. are analogous art because they are from the same field endeavor of analyzing injection molding of an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cousineau, Wright et al., Wang and Katsu et al. of having a FEA processor controlling a simulation of simulating the flow of a material into a computer model of a physical mold by incorporating wherein the FEA processor controls the simulation using machine deep learning database as taught by Alvarado-Iniesta et al. for the purpose of design a system based on recurrent neural networks to predict warpage defects in products manufactured through injection molding.
The motivation for doing so would have been because Alvarado-Iniesta et al. teaches that by designing a system based on recurrent neural networks to predict warpage defects in products manufactured through injection molding, the ability to determine if the designed network works well in prediction tasks, where it would overcome the predictions generated by feedforward neural networks (Alvarado-Iniesta et al. (Abstract, Pg. 918, sec. 4 Conclusion, “Tis study was intended to develop, etc.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERNARD E COTHRAN/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147